Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 2, 4-16, 19 and 20 are allowed.
The following is an examiner's statement of reasons for allowance:

With regards to claim 1, none of the prior art teaches or suggests, alone or in combination, “activating the metal getter to absorb a moisture in the airtight chamber; wherein the metal getter is electrically activated through the third electric-conduction contact.” in the combination required by the claim.
Claims 2 and 4-12 are allowed by virtue of their dependency on the independent claim 1

With regards to claim 13, none of the prior art teaches or suggests, alone or in combination, “providing a third substrate including a recessed region and a runner: bonding the third substrate to the second surface of the second substrate or the active surface of the first substrate, wherein the recessed region is corresponding to the movable element: and removing a portion of the second substrate and the third substrate to expose the third electric-conduction contact.”

Claims 14-16, 19 and 20 are allowed by virtue of their dependency on the independent claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891   

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891